DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 
Response to Amendment
With regard to the Office action mailed 08/20/2020, all rejections set forth under 35 USC 103 based on the combination of Remacle (US 2009/0156415), Choumane (WO 2007/045755) and Schembri (US 2004/0087033) are withdrawn in view of the amendment to claim 48, requiring that “an individual sensor of said array...detects…signal…from a single independently addressable location”. Choumane admits that his detectors are subject to “interfering signal or crosstalk” due to “the absence of an imager element between the chromophores and the photodetectors” (paragraph [0046]). While Choumane discusses, in the same paragraph, reducing the distance between the array and the photodetectors “so the interference signal is reduced to a minimum”, Choumane does not indicate that the interference signal is reduced to zero.
New grounds of rejection are set forth below. In addition, non-elected species claim 52 is herein rejoined as a result of finding this species obvious over newly discovered prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 73 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
Claim 73 was added by amendment on 12/11/2019. Claim 73 recites that the “excitation source is not below the surface”. At the time, Applicant indicated support for the claim by pointing to FIG. 14. However, FIG. 14 clearly shows the excitation source (i.e. the laser) is below the surface. At the very least, it is illustrated below the surface. 
Per MPEP 2173.05(i), “[a]ny negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.”
The problem here is that there were never any “alternatives” recited. The original disclosure never discussed the location of the excitation source, other than the illustration of the laser below the 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. Given that there is no discussion of the placement of the excitation source relative to the surface of the array in the original disclosure, and only a single illustration showing the excitation source below the array, one skilled in the art could not reasonably conclude that Applicant contemplated any other placement of the excitation source. Therefore, claim 73 introduces new matter that goes beyond the original disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 48, 50, 51, 52, 60, 63, 64, 66, 69, 70, 73 and 74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vossenaar (US 2009/0325164, IDS ref) in view of Schembri (US 2004/0087033, previously cited) and Belkin (US 2007/0281288).
With regard to claim 48, Vossenaar disclosed a system comprising:
a polymerase chain reaction (PCR) amplification reaction chamber
See figure 1 and Abstract: “SC” (sample chamber). See also paragraph [0038]: “According to another preferred embodiment of the method, a PCR process is executed in the sample chamber, particularly at a reaction surface thereof.”
(i) a substrate comprising (a) a region comprising an array of nucleic acid probes at independently addressable locations, wherein the nucleic acid probes comprise donors but not acceptors,
See figure 1 and Abstract: “RS” (reaction surface).
See also paragraph [0067]: “Each element of this device array is preferably coated with a different nucleic acid probe 10.”

(ii) a fluid to be held in contact with the substrate,
See paragraph [0038]: “According to another preferred embodiment of the method, a PCR process is executed in the sample chamber, particularly at a reaction surface thereof.” This implies a fluid in contact with the substrate.
the fluid comprising a nucleic acid sample comprising multiple nucleotide sequences, primers, and enzymes, wherein each of the primers comprises an acceptor;
See paragraph [0038]: “According to another preferred embodiment of the method, a PCR process is executed in the sample chamber, particularly at a reaction surface thereof.” This implies the presence of a nucleic acid template, primers and enzymes, which are necessary components of PCR.
See also figure 3 and paragraphs [0072]-[0073]: “The target specific reactant 10 consists in this case of a hybridization probe 11 attached via a link 13 to the reaction surface RS and carrying a fluorescent label 12…PCR amplification with a primer 21 carrying a fluorescent label 22…The resulting double-stranded DNA PCR product is then melted…to free the amplified strand 20…strand 20 is able to hybridize with the probe molecule 11 bringing the two dye molecules 12 and 22 in close contact. By exciting the probe-attached dye molecule 12, the primer-attached dye molecule 22 is excited via FRET and emits detectable light.” That is, the primer carries a FRET acceptor.

a temperature controller configured to carry out multiple PCR temperature phases and temperature cycles, wherein the temperature controller comprises: (i) a heating and cooling module for raising and lowering the temperature of the fluid or the substrate;
See paragraph [0021]: “The microelectronic sensor device may optionally comprise a cooling unit, e.g. a Peltier element or a cooled mass, in thermal contact with the heating component and/or with the sample chamber. This allows lowering the temperature of the sample chamber if necessary. In combination with a heating component for the generation of heat, a cooling unit therefore enables complete control of temperature in both directions.”
See also, e.g., Abstract: “The temperature profile in the sample chamber (SC) can be controlled as desired to provide for example conditions for a PCR…”.
and (ii) a temperature sensor;
See paragraph [0022]: “The microelectronic sensor device may further comprise at least one temperature sensor which makes it possible to monitor the temperature in the sample chamber.”
and a detector comprising an array of sensors configured to detect (a) light signals as a function of time from the region comprising the array of nucleic acid probes at the independently addressable locations
See figure 1 and Abstract: “…an array of sensor elements, for example photosensors (SE)…”.
See also paragraph [0007]: “…the sensor component may comprise a plurality of single sensor units that are associated with different locations in the sample chamber…”.
See also paragraph [0065]: “…rapid, real-time detection is possible; all areas within the sample chambers can be monitored continuously and simultaneously…”.
wherein the detector is below-3-4824-4748-4105.1Attorney Docket No. 42500-707.402Application No. 15/250,722 Response to Final Office Action filed February 4, 2021the substrate,
While figure 1 illustrates the sensor elements (SE) above the surface (RS), Vossenaar disclosed (paragraph [0063]): “The array of photosensors may be based on CCD or CMOS technology and may in general be positioned below or above the reaction surface RS.”
With regard to claim 50, see paragraph [0063]: “The array of photosensors may be based on CCD or CMOS technology and may in general be positioned below or above the reaction surface RS. Alternatively, the photosensors may comprise photodiodes or photo-TFTs (thin film transistors with transparent gate metal).”
With regard to claim 60, see figure 3 and paragraphs [0072]-[0073]: “The target specific reactant 10 consists in this case of a hybridization probe 11 attached via a link 13 to the reaction surface RS and carrying a fluorescent label 12…PCR amplification with a primer 21 carrying a fluorescent label 22…The resulting double-stranded DNA PCR product is then melted…to free the amplified strand 20…strand 20 is able to hybridize with the probe molecule 11 bringing the two dye molecules 12 and 22 in close contact. By exciting the probe-attached dye molecule 12, the primer-attached dye molecule 22 is excited via FRET and emits detectable light.” This emitted detectable light is a fluorescent signal.

With regard to claim 64, as the claims are directed to a system, and not a method, the number of cycles performed does not distinguish over Vossenaar’s system. 
With regard to claims 69 and 70, as Vossenaar taught an array where each element of the array “is preferably coated with a different nucleic acid probe 10” (paragraph [0067]), and as Vossenaar taught “more versatile "multiplexed" investigations become possible if different kinds of target specific reactants are used” (paragraph [0015]), and as Vossenaar taught “different embodiments are described that enable simultaneous performance and/or analysis of multiple PCRs, using a reaction surface in the form of a microarray in a microelectronic sensor device” (paragraph [0057]), and as Vossenaar taught “[u]sing different fluorophores or different locations on the surface allows for multiplexed detection (i.e. detection of different targets)” (paragraph [0082]) the analysis of a sample comprising multiple different nucleotide sequences (which would be at least 2) was implied.
With regard to claim 66, as just discussed for claims 69 and 70, the multiplex PCR of different target sequences was implied. With regard to the temperature controller providing temperature control for PCR, see for example paragraph [0013]: “…the control unit is adapted to drive the heating component such that an amplification process can take place in the sample chamber. The amplification may for example be a PCR process, which is an important tool for the amplification and investigation of nucleotide sequences and which requires control of temperature and repeated heating cycles…”.
With regard to claim 73, Vossenaar disclosed (paragraph [0063]): “The array of photosensors may be based on CCD or CMOS technology and may in general be positioned below or above the reaction surface RS.”
With regard to claim 74, the term “chip” does not distinguish over the reaction surface of Vossenaar.
Differences between Vossenaar and the claims
With regard to claim 48, to the extent that the PCR chamber being “capable of receiving” the substrate (as recited in claim 48) means that the substrate is not integral to the chamber, but is rather placed therein, Vossenaar did not disclose this. In addition, Vossenaar did not disclose a “control region that does not contain probes” or detecting “control signals as a function of time from the control region on the substrate”. Finally, while Vossenaar disclosed (paragraph [0007]): “the sensor component may comprise a plurality of single sensor units that are associated with different locations in the sample chamber” and (paragraph [0018]): “[w]ith a plurality of sensor elements it is possible to monitor in parallel different regions on the reaction surface and thus a plurality of processes that are simultaneously taking place”, which implies that each sensor detects signal from a corresponding location on the reaction surface, Vossenaar did not expressly disclose that each sensor could detect signal from ONLY that location. That is, Vossenaar was silent with regard to a sensor picking up signal from other locations on the reaction surface.
Secondary references
Schembri
Regarding claim 48, and specifically the “receiving” of the substrate by the reaction chamber, Schembri taught manufacturing microfluidic array devices (see abstract), wherein (see paragraph [0104]) “the array component is substantially fabricated before being joined to a substantially fabricated microfluidic component”, further stating:
Certain embodiments provide an advantage of bonding an array component to a microfluidic component such that the two components make up a modular architecture in which each component can be separately manufactured. Array components and fluidic components require different materials and methods of manufacture. Separating their manufacture eliminates the difficulties of integrating the fabrication processes and different materials. Further, manufacturing the array component separately from the microfluidic component enables quality control procedures to be specific to the type of device that is being manufactured. In addition, because the array component and the microfluidic component are separately manufactured, the two components are potentially interchangeable with other microfluidic components and array components. The invention thus provides for fabrication of individual modular components, where such individual types of components may be selected and may be joined together to form an integrated device having the desired properties based upon the individual types of modular components selected. Such modular components thus provide a potential for greater variety of function in the 
Belkin
The problem of optical cross-talk for a sensor array, wherein an individual sensor can pick up signal not only from the designated location directly above it, but also from adjacent locations, was known in the art, and solutions to such problem had been devised. Belkin disclosed a system in which an array of sensor elements (“elementary units”) are positioned relative to an array of reaction chambers; see paragraphs [0274]: “Detector 108 preferably comprises a matrix 105 having a plurality of addressable elementary units 107, each being capable of converting light into electrical signal. Each elementary unit is allocated for a specific reaction chamber.” Belkin further disclosed (paragraph [0305]; refer to figure 10b):
According to a preferred embodiment of the present invention, optical signals generated in different reaction chambers are spatially separated so as to prevent cross talks between the different optical signals. This can be done, for example, by positioning an optical focusing device 112 (e.g., a microlens) in the light path of optical signal 106 so as to focus signal 106 on detector 108. Alternatively device 112 can be positioned so as to collimate signal 106 to a predetermined direction. In this embodiment, the optical signals of different chambers are preferably collimated to propagate in parallel directions thereby preventing cross talks therebetween. Optionally, a plurality of optical separations 114 can be positioned between different optical signals so as confined each optical signal not to cross the light path of the other optical signals. Optical separation 114 can be, for example, a reflector to minimize losses.
Thus, the use of optical focusing devices (microlenses) and/or optical separations ensure that a sensor only detects signal from its corresponding reaction chamber.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Vossenaar by fabricating the array of reaction sites as a separate component from the chamber in order to obtain the advantages regarding manufacturing, quality control, and flexibility discussed by Schembri. It would also have been obvious to modify system of Vossenaar by employing optical focusing devices and/or optical separators disclosed by Belkin in order to prevent signal from one location of the reaction surface from being detected by sensors other than the one dedicated to that location. With regard to claims 51 and 52, incorporating microlenses as 
This leaves only the limitations regarding the “control region that does not contain probes” to be accounted for. It is submitted that the system as claimed does not include the “substrate” comprising regions having probes and control region lacking probes. The system as claimed requires only that the PCR chamber is “configured to receive” such a substrate. For that matter, the system as claimed does not include the fluid to be held in contact with the substrate, but only that the PCR chamber is “configured to receive” such a fluid.
The rejection has set forth reasoning for modifying Vossenaar’s device to arrive at a modular configuration whereby the array (i.e. reaction surface) is separate from the chamber, such that the array is “received by” the chamber, and indeed such that different arrays can be substituted and used in the same chamber, as discussed by Schembri. Therefore, the limitations regarding an array having a region lacking probes, and a detector configured to interrogate this region, do not distinguish over the system suggested by the combined disclosures of Vossenaar, Schembri and Belkin, since, just as the chamber of such system could receive an array having probes at each region (as originally described by Vossenaar), the chamber could also receive an identically-dimensioned array in which one location lacked probes. Since there would still be a sensor corresponding to this location, such sensor would be configured to interrogate that location.

Claims 53-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vossenaar (US 2009/0325164, IDS ref) in view of Schembri (US 2004/0087033, previously cited) and Belkin (US 2007/0281288) as applied to claims 48, 50, 51, 52, 60, 63, 64, 66, 69, 70, 73 and 74 above, and further in view of Buccholz (US 2004/0110219, previously cited).

Buchholz disclosed a PCR assay where “[a]ll temperature transition rates were set to 20° C. per sec.” See paragraph [0084].
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to increase and/or decrease the temperature during the PCR at a rate of 20°C per second. Since the prior art was capable of achieving this rate of temperature transition, it would have been obvious to change temperature at least this quickly in order to shorten the time needed to complete the assay.

Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vossenaar (US 2009/0325164, IDS ref) in view of Schembri (US 2004/0087033, previously cited) and Belkin (US 2007/0281288) as applied to claims 48, 50, 51, 52, 60, 63, 64, 66, 69, 70, 73 and 74 above, and further in view of Atwood (US 5,475,610, previously cited).
The teachings of Vossenaar, Schembri and Belkin have been discussed. None of the cited references discussed the accuracy of the temperature sensor.
Atwood taught a temperature sensor (thermocouple) in the context of a thermocycling apparatus, where the thermocouple was accurate to within 0.02°C (column 49, lines 34-37).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to use a temperature sensor with as high a degree of accuracy as possible. Since Atwood demonstrates that the state of the prior art allowed for an accuracy of 0.02°C, claim 56 is prima facie obvious.

s 57, 58 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vossenaar (US 2009/0325164, IDS ref) in view of Schembri (US 2004/0087033, previously cited) and Belkin (US 2007/0281288) as applied to claims 48, 50, 51, 52, 60, 63, 64, 66, 69, 70, 73 and 74 above, and further in view of Balch (US 6,083,763, IDS reference) and Cohen (US 2002/0006619, previously cited).
The teachings of Vossenaar, Schembri and Belkin have been discussed. None of the cited references discussed a microfluidic device having “multiple arrays” or more particularly “about 4, 5, 6, 7, 8, 9, or 10 arrays”.
Balch also disclosed a device comprising arrays set over a proximal detector. Balch disclosed the device could take the form of a plate having multiple wells (containers), each containing an array of probes. See figure 1, and see column 4, lines 40-47. Balch taught the use for such a multi-array format for the purpose of assay development; column 5, lines 33-50:
Assay development for any multiplex analysis is time consuming. The microplate based arrays as described herein can be used to speed the process for capture probe/target binding or hybridization. A defined array can be deposited into each well of a microplate and then the association reactions are carried out using "gradients" of conditions that vary in two dimensions. For example, consider a 96 well microplate containing nucleic acids arranged in 8 rows by 12 columns. In one step of the optimization, the effects of pH on various substrate compositions might be examined to see how this affects hybridization specificity. Twelve different pH's, one for each column, and 8 different surface chemistries, one for each row could be used under otherwise identical hybridization conditions to measure the effects on hybridization for each capture probe/target element in the array.
Balch did not disclose varying temperature to optimize the temperature of the assay (Balch’s device, unlike Vossenaar’s, did not have the feature of independently controlled arrays of heating elements).
Cohen disclosed a thermal cycler device wherein temperature gradients could be established in order to rapidly optimize the temperature profiles for a given PCR assay; see e.g. paragraph [0008].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the system suggested by the combined teachings of Vossenaar, Schembri and Belkin by configuring the reaction surface to contain multiple arrays for the purpose of optimizing 
Thus, it would have been obvious to apply different temperature profiles to different wells, each containing an identical array of probes, in order to optimize the temperature settings for the PCR assay. Whereas Vossenaar disclosed a single array, Balch disclosed 96 arrays (96 wells of a microplate, each containing an array). Thus, the prior art collectively disclosed a range from 1 to 96, which encompasses the claimed range values (about 4 to 10); see MPEP 2144.05 regarding the obviousness of ranges within the prior art range. Also, a device containing 96 arrays would “comprise” 4, 5, 6…10 arrays.

Claims 49, 61, 62, 67, 68 and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vossenaar (US 2009/0325164, IDS ref) in view of Schembri (US 2004/0087033, previously cited) and Belkin (US 2007/0281288) as applied to claims 48, 50, 51, 52, 60, 63, 64, 66, 69, 70, 73 and 74 above, and further in view of Xu (2006/0088844, IDS reference) and Thomas (US 2007/0010664, previously cited).
The teachings of Vossenaar, Schembri and Belkin have been discussed. While Vossenaar taught an assay where the probes on the array were labeled with a FRET donor and the primers used for PCR were labeled with a FRET acceptor, and using FRET to detect hybridization of the PCR products incorporating said FRET acceptor to the probes (figure 3 and paragraphs [0072]-[0073]; at [0075] Vossenaar disclosed a quencher could be used on the primer instead of a dye, i.e. acceptor, thus arriving at the limitations recited in claims 61 and 62 concerning quenchers, as well as the quenching aspect of claim 71), and while Vossenaar also disclosed “…rapid, real-time detection is possible; all areas within the sample chambers can be monitored continuously and simultaneously…” (paragraph [0065]), and while Vossenaar taught (paragraph [0062]): “…labeled reactants 10 and target specific substances 20 are optionally designed such that the target substance comprises a quencher 24 that stops fluorescence of the labels 12 if the target substance is bound to the reactant…[t]he resulting decline of fluorescence then provides a measure of the amount of bound target substance”, Vossenaar did not specifically disclose using the signal produced (from the type of assay shown in figure 3) to determine the amounts of amplified products hybridized to the array as a function of time, or determining amounts of the nucleotide sequences in the sample using the amounts of amplified products determined during or after a plurality of temperature cycles. Nor does Vossenaar disclose an analysis block comprising a computer and software configured to do so.
With regard to claims 67 and 68, while Vossenaar disclosed a plurality of different probes at different locations, he did not specify a specific number, although Vossenaar’s figure 1 shows a 5-by-5 array of 25 elements, implying 25 different target sequences.
Xu taught a PCR reaction carried out in a reaction chamber containing an array of probes, wherein as the reaction progressed, labeled amplification products hybridized to said probes and were detected. Xu stated: “[t]he analytic techniques of real time PCR may then be used to obtain accurate, quantitative measurements for each of the nucleic acids in the sample” (Abstract). In particular, Xu disclosed (paragraph [0015]): “By monitoring the strength of the fluorescence at the various locations on the substrate surface, the current abundance of hybridized amplicons of each of the target nucleic acids can be determined. This may be done in real time as the PCR reaction progresses, and the analytic techniques of real time PCR then used to obtain accurate, quantitative measurements of the abundance of each of the target nucleic acids in the original sample.”
Xu did not disclose using a computer or software to perform the analysis.
However, the use of software (and thus, computers) for converting fluorescent signals generated during real time PCR into amounts of nucleic acid in a sample was known in the art. For example, of real time PCR, Thomas disclosed (paragraph [0165]):
Reactions are characterized by the point in time when amplification of a PCR product is first detected rather than the amount of PCR product accumulated after a fixed number of cycles. The higher the copy number of the nucleic acid target, the earlier a significant increase in fluorescence is observed. Quantitation of the amount of target in the sample is accomplished by measuring the cycle number at which a significant amount of product is produced. The entire process is performed by the integrated software of the 7700 system.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the device suggested by the combined teachings of Vossenaar, Schembri and Belkin for real time PCR analysis in order to obtain accurate, quantitative measurements of the abundance of each target nucleic acid in a sample, as per the teachings of Xu, and to use computer and software for the analysis as was conventional, as taught by Thomas. Although Xu’s apparatus used a different detection scheme (i.e. evanescent wave excitation and detection of a fluorescent label on the hybridized target, rather than overhead excitation and FRET-based detection), one of ordinary skill in the art would have recognized the similarity between Xu and Vossenaar’s assay as depicted in figure 3. Specifically, in both cases, PCR was carried out in a chamber that contained an array of probes for capturing the PCR products, whereby the amount of PCR product so captured could be determined from the signal. Thus, Xu’s concept of real time PCR for quantitating the amount of target nucleic acids in an original sample would have been an obvious application of the system suggested by the combined teachings of Vossenaar, Schembri and Belkin. In this manner, one of ordinary skill in the art would have arrived at the claimed invention.

Response to Arguments
Applicant’s arguments with respect previous rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637